IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


TERRANCE L. ANTHONY,

             Appellant,

 v.                                                    Case No. 5D14-4264

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 27, 2016

Appeal from the Circuit Court
for Orange County,
Janet C. Thorpe, Judge.

James S. Purdy, Public Defender, and
Nancy Ryan and David S. Morgan,
Assistant Public Defenders, Daytona
Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Samuel A. Perrone,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Terrance L. Anthony appeals his conviction and life sentence for first-degree

murder. We affirm the conviction without discussion. However, because Anthony was a

juvenile on the date of the offense, we remand for resentencing pursuant to Horsley v.

State, 160 So. 3d 393 (Fla. 2015). Although the trial court properly followed the law in
this district at the time of Anthony’s sentencing, Horsley requires resentencing in

accordance with chapter 2014–220, Laws of Florida, now codified in sections 775.082,

921.1401, and 921.1402 of the Florida Statutes.

      AFFIRMED; REMANDED WITH DIRECTIONS.


LAWSON, CJ., SAWAYA and EVANDER, JJ., concur.




                                          2